Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21, 24-26, 28-36, and 38-40 are pending.  Claims 1-20, 22, 23, 27, and 37 have been canceled.  Note that, Applicant’s amendment and arguments filed 5/23/22 have been entered.   
Claims 31-36 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 8/23/22 have been withdrawn:
The rejection of claims 21, 22, and 24-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/11146 in view of Hodge et al (US 2012/0071386).
‘146 teaches a detergent composition, including dishwashing and laundry compositions, containing a polygalactranase enzyme substantially free of other pectic enzymes.  See page 1, lines 1-10.  The composition may contain from 0.1% to 60% by weight and includes anionic, nonionic, cationic, amphoteric, etc., and mixtures thereof.  Suitable anionic surfactants include anionic sulfate surfactants and their salts such as the mono-, di-, and triethanolamine salts.  See page 5, lines 20-35.  Suitable nonionic surfactants include those having the formula R6CON(R7)2 wherein R6 is an alkyl group containing from 7 to 21 carbon atoms and each R7 is selected from the group consisting of hydrogen, C1-C4 alkyl, etc.  See page 10, lines 1-15.  Note that, the Examiner asserts that the amides as taught by ‘146 would fall within the scope of the alkyl amide solvent as recited by the instant claims.    Additionally, the composition may be formulated to contain heavy metal ion sequestrants such as EDTA, etc., in amounts from 0.005% to 3% by weight.  Solvents may be in the composition in amounts from 1% to 30% by weight and include diethylene glycol monobutyl ether (i.e., 2-butoxyethoxyethanol), ethanol, propanol, etc.  See page 31, lines 1-35.  The compositions may be in the form of a liquid containing from 35% by weight to 94% by weight of water.  See page 32, lines 15-35.  ‘146 specifically teaches liquid manual dishwashing compositions having a pH of from 7.0 to 7.4.  See page 39, lines 1-35.  Additionally, a preferred machine dishwashing method comprises treating soiled articles such as crockery, glassware, etc., and mixtures thereof, with an aqueous liquid having dissolved or dispensed therein an effective amount of the machine dishwashing composition.  By an effective amount of the machine dishwashing composition it is meant from 8 g to 60 g or product dissolved or dispersed in a wash solution of volume from 3 to 10 liters.  According to a manual dishwashing method, a large volume of a dilute solution of the detergent composition is employed.  See pages 33 and 34.  Note that, the Examiner asserts that cleaning dishes and dishware as taught by ‘146 would fall within the broad scope of “hard surface” as recited by the instant claims.  Further, ‘146 clearly teaches that the compositions provide enhanced removal of food soils/stains, and in particular, the removal of dried-on fruit and vegetable juice soils/stains.  See page 2, lines 1-15.  
‘146 does not teach the specific dilution ratio as recited by the instant claims or a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Hodge et al teach a cleaning composition containing from about 40% to 80% by weight of a poly quaternary functionalized polyglucoside component, between about 0 and about 12% by weight of a co-surfactant, between about 3% and about 18% by weight of a water conditioning agent, between about 0.1% and about 0.55% of an acid source, between about 0% and 10% of a solvent, and between about 10% and 65% of water.  See para. 33.  The water conditioning agent aids in removing metal compounds and in reducing harmful effects of hardness components in service water.  Exemplary water conditioning agents include chelating agents, sequestering agents, and inhibitors.  A water conditioning agent can effectively complex and remove such harmful cations present in water and can reduce or eliminate the inappropriate interaction with active ingredients.  Suitable examples include EDTA, etc.  In one embodiment, the pH of the use solution is between approximately 6.5 and approximately 10.  See paras. 29-30.  A solvent is used to improve soil removal, handleability or ease of use of the compositions, etc., and suitable solvents include ethanol, methanol, propylene glycol methyl ether, etc.  See para. 31.  Anionic surfactants such as alkyl sulfates, alkyl ether sulfates and sodium, potassium, amine, etc., salts thereof may be used in amounts from 0.1 to 30% by weight.  See paras. 39-45.  The compositions may be used to clean a variety of hard surfaces such as ceramics, ceramic tile, grout, tile, concrete, metals, etc., surfaces such as ceramics, grout, oven cleaners, laundry, dishes, etc.  See para. 73.  The composition exhibits superior cleaning of food soils.  See Abstract.  
The concentrate composition will be diluted with the water of dilution in order to provide a use solution having a desired level of detersive properties.  If the use solution is required to remove tough or heavy soils, it is expected that the concentrate can be diluted with the water of dilution at a weight ratio of at least 1:1 and up to 1:8.  See para. 70.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dilute the composition of ‘146 to a ratio of, for example, 1:8, with a reasonable expectation of success, because Hodge et al teach a dilution ratio of, for example, 1:8 with a similar composition and further, ‘146 teaches diluting the compositions to form use solutions in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of '146 in view of Hodge et al suggest a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO97/11146 in view of Hodge et al, Applicant states that ‘146 only broadly discloses fatty acid amides as part of a laundry list of other appropriate surfactants.  Additionally, Applicant states that ‘146 does not teach or suggest the use of a dipropylene glycol ether as a solvent, but only provides a laundry list of suitable solvents.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘146 in view of Hodge et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, ‘146 clearly teaches surfactants including those having the formula R6CON(R7)2 wherein R6 is an alkyl group containing from 7 to 21 carbon atoms and each R7 is selected from the group consisting of hydrogen, C1-C4 alkyl, which would clearly suggest the amide compounds as recited by the instant claims.  Additionally, ‘146 clearly teaches the use various solvents including 1(2-n-butoxy-1-methylethoxy)propane-2-ol (n=2) which is dipropylene glycol butyl ether and would clearly fall within the scope of dipropylene glycol ether as recited by the instant claims (See page 31 of ‘146).    
The Examiner asserts that Hodge et al is analogous prior art relative to the claimed invention and ‘146 and that one of ordinary skill in the art clearly would have looked to the teachings of Hodge et al to cure the deficiencies of ‘146.  Hodge et al is a secondary reference relied upon for its teaching of the specific dilution ratio as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to dilute the composition of ‘146 to a ratio of, for example, 1:8, with a reasonable expectation of success, because Hodge et al teach a dilution ratio of, for example, 1:8 with a similar composition and further, ‘146 teaches diluting the compositions to form use solutions in general.  Thus, the Examiner asserts that the teachings of ‘146 in view of Hodge et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/November 19, 2022